Luke, J.
Carter was convicted of violating that portion of the motor-vehicle law which provides that “no person shall take, use or operate any motor-vehicle or motorcycle upon the public streets and highways, without the permission of the owner.” Ga. L. 1921, p. *183255, sec. 6 (8 Park’s Code Supp. 1922, § 828 (uu-1); Michie’s Code (1926), § 1770(56)). It appears from the record in the case that the jury had the right to believe that, on a certain Saturday afternoon, the defendant rented an automobile from one Banks for $2, under a distinct agreement to return the automobile within two hours; and that he drove the automobile into an adjoining county, and kept it Saturday night and all day Sunday, and that sometime Sunday night he left it in front of Smith Motor Company’s place of business, where the owner found it on the following Monday morning with two tires damaged.
The evidence sustains the conviction, and the court did not err in overruling the motion for a new trial, based solely upon the usual general grounds.

Judgment affirmed.


Broyles, O. J., and Bloodworth, J., concur.